Citation Nr: 0838219	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-35 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for a right long finger 
disability.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1956 to December 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision.


FINDING OF FACT

The veteran's extension of his right long distal 
interphalangeal joint is limited by more than 30 degrees.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a right long finger 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5229 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran's right long finger injury residuals have been 
rated pursuant to DC 5229, which is used for rating 
limitation of motion of the index or long finger.  The 
highest possible evaluation pursuant to DC 5229 is 10 
percent, which is assigned when there is a gap of one inch or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or if extension is limited by more than 30 degrees.  The 
disability is non-compensable if manifested by a gap of less 
than one inch between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and if extension is limited by no more than 
30 degrees.  38 C.F.R. § 4.71a, DC 5229.

Pursuant 38 C.F.R. § 4.71a in the notes preceding the 
Diagnostic Code that addresses finger impairment, the long 
finger's distal interphalangeal joint has a range of motion 
from 0 to 70 or 80 degrees of flexion; the proximal 
interphalangeal joint has a range of motion from 0 to 100 
degrees of flexion; and the metacarpophalangeal joint has a 
range of motion from 0 to 90 degrees of flexion. 

The veteran injured his right long finger when it was 
accidentally closed in an airplane door during his Air Force 
service.  He reports that his finger disability has always 
caused him pain and that it interfered with his former career 
as a telephone and cable television lineman, especially 
during the winter months.  Accordingly, the veteran contends 
that the severity of his disability entitles him to a 
compensable rating.

In March 2007, the veteran underwent a VA hand, thumb, and 
fingers examination to determine the current severity of his 
right long finger disability.   The examiner noted that the 
veteran's right long finger evidenced some deformity; his 
distal interphalangeal joint is angulated, with the distal 
portion tilted downward 60 degrees, and the proximal 
interphalangeal joint is angulated upward 10 degrees.  
However, the examiner noted that there was no gap between the 
tips of the fingers and the proximal transverse crease of the 
palm, and the veteran is able to make a full fist.  The range 
of motion tests for the veteran's right long finger revealed 
distal interphalangeal active and passive flexion from 60 to 
70 degrees, noting that the veteran's joint is essentially 
permanently flexed, and proximal interphalangeal active and 
passive extension from -10 to 100 degrees.  

In a statement dated July 2007, the veteran's private 
physician reported that the veteran has what appears to be 
post-traumatic arthritis of the distal interphalangeal joint 
of his right long finger, with x-ray evidence revealing 
significantly narrowed space of that joint.  The physician 
noted that the veteran had full range of motion of all of his 
interphalangeal joints, except the distal interphalangeal 
joint of his right long finger, which has a 15 degree flexion 
contracture with pain on pressing and  approximately 75 
degrees of flexion.  

After reviewing the medical evidence of record, the Board 
concludes that the veteran is entitled to a 10 percent  
rating for his right long finger disability.  While the 
veteran's VA examination revealed there is no gap between the 
tips of his fingers and the proximal transverse crease of his 
palm, the veteran's distal interphalangeal joint has a 
limited range of motion from 60 to 70 degrees, whereas the 
normal range of motion for that joint is 0 to 70 or 80 
degrees.  Thus, the medical evidence reflects that the 
veteran has a limitation of extension of more than 30 degrees 
in the distal interphalangeal joint of his right long finger.  
See 38 C.F.R. § 4.71a DC 5215 (1).  Accordingly, the veteran 
is entitled to a 10 percent rating pursuant to DC 5229.  

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  During his VA examination, 
the veteran reported that his finger aches and that he has 
increased difficulty when holding a drinking glass.  However, 
the veteran denied having any difficulty eating, and the 
examiner noted no additional limitation of motion on 
repetitive use of his finger joints due to pain, fatigue, 
weakness, incoordination, or lack of endurance.  The examiner 
noted only mild interference with certain activities, namely 
chores, shopping, and dressing, and no interference with 
exercise, sports, recreation, traveling, feeding, bathing, 
toileting, or grooming.  Accordingly, due to the relatively 
mild interference with the veteran's daily life, a higher 
evaluation based on functional loss is not warranted.

The Board further finds that there is no showing that the 
veteran's right long finger disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher rating on an extraschedular basis.  
There is no showing that the veteran's right long finger 
disability has resulted in marked interference with 
employment or any hospitalization since his initial treatment 
for his injury.  Thus, the Board concludes that the veteran's 
right finger condition has not required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the veteran's claim for a compensable rating is 
granted, and a 10 percent rating is assigned subject to 
regulations governing the award of monetary benefits.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were addressed in 
a January 2007 letter, which informed the veteran that he 
must show that his service-connected disability had worsened 
in order to receive an increased disability rating.  
Additionally, a May 2008 letter explained the applicable 
rating criteria for a compensable rating pursuant to Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 2008), and 
the veteran's claim was subsequently readjudicated by a July 
2008 supplemental statement of the case.  Additionally, at 
his VA examination in March 2007 the veteran discussed his 
limited right long finger function and the effect it had on 
his daily life.  Under these circumstances, it is apparent 
that a reasonable person, such as the veteran, would know 
what was necessary to substantiate his claim.

With respect to the duty to assist, VA treatment records have 
been obtained, and the veteran has not identified any records 
not obtained.  Additionally, at various points throughout the 
development of his claim, the veteran alternately reported 
that he had no additional evidence to submit in support if 
his claim or submitted additional evidence.  The veteran was 
also provided with a VA examination during the development of 
the instant claim, and he was offered the opportunity to 
testify at a hearing before the Board, but he declined.  
Accordingly, VA's notice and assistance obligations have been 
satisfied.  


ORDER

A 10 percent rating for a right long finger disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


